Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, 24, 26, 40-42 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffey et al 8992260.
	Regarding claim 12, Coffey et al discloses a patch panel assembly comprising: (a) a frame 4120; (b) at least one chassis 4161 (Figure 26) held by the frame, the chassis including a plurality of ports (space between adjacent 4166) adapted to receive plugs (front page and Figure 22), the plugs having one or more plug management contacts; and (c) an electronics unit 4180 held by the chassis including a circuit board 4182 and electronics unit contacts (not shown, in 4186) for electronic communication with the one or more plug management contacts; the electronics unit being retrofittable into the patch panel assembly.
Regarding claim 13, Coffey et al discloses a faceplate 4171 mounted to the frame 4120 and locking the electronics unit 4180 between the frame and the chassis 4161.
Regarding claim 24, Coffey et al discloses a plug (front page and Figure 22) comprising: (a) a body 3004,3006 having first and second (upper and lower) opposite walls, first and second (left and right) opposite sides between the first and second walls, and opposite first and second ends between the first and second walls; (i) the first end (such as 4010 in Figure 22) having an opening for receiving an electrical cable; (ii) the second end having a plurality of metal contacts 3012; and (iii) the first wall 
Regarding claim 26, Coffey et al discloses the at least one contact pad 3026 includes three planar contact pads (circuit traces).
Regarding claim 4O, Coffey et al discloses a network device comprising: (a) a housing 4120,4161,4171; (b) a plurality of ports (between adjacent 4166); (i) each port having a plurality of signal contacts (the innermost ones of standard RJ contacts, in connector 4186); (ii) each port being sized to receive a plug (front page) having metal contacts 3012 for electrical connection with the signal contacts; and (iii) each port having a first port management contact and a second port management contact (the outermost ones of standard RJ contacts in connector 4186), with the signal contacts in between; the first and second port management contacts for connecting with plug management contacts on a plug.  Note that “port management” is extremely broad and is deemed to be met by the structure of Coffey et al.
Regarding claim 41, Coffey et al discloses the first and second port management contacts are secured to an electronics unit 4180 that is retrofittable onto the network device.
Regarding claim 42, Coffey et al discloses the first and second port management contacts are held by the housing.
Regarding claim 44, Coffey et al discloses a plurality of plugs (one shown on the front page) mounted in at least some of the ports; each plug having first and second plug management contacts in electrical communication with the first port management contact and a second port management contact of the network device. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coffey et al.
	Coffey et al (Figure 26) discloses hooks (unnumbered, at the bottom of various ones of 4167), and to provide the electronics unit 4182 with at least one hook extending therefrom thus would have been obvious, to better secure the electronics unit to the chassis.  Also, to provide plural chassis would have been an obvious duplication of parts, to allow interconnection between more circuitry.
Claims 15-22, 25 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the electronics unit spaced plug guides; nor the riser defining a notch holding the memory device therein; nor the three contact pads extending substantially a complete width across the first wall between the first and second sides; in combination with the rest of the subject matter of the respective base claim.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833